Citation Nr: 1624627	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO. 11-23 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional educational assistance benefits in excess of 12 months and 15 days under Chapter 33, Title 38 United States Code (known as the Post-9/11 GI Bill), based on an alleged entitlement to a total of 36 months of benefits. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from January 2005 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The claim was remanded in March 2014 so that the underlying issue associated with the appeal could be adjudicated in the first instance. The action was completed and the claim is ripe for appellate review. 


FINDINGS OF FACT

1. The Veteran rendered 28 months of active military service; he was honorably discharged for medical reasons not arising out of his own misconduct. 

2. Based on his 28 months of service, he had 28 months of eligibility to educational benefits established under Chapter 30; in October 2009, he irrevocably selected to have his remaining benefits administered under Chapter 33. 

3. Based on an overall entitlement of 28 months, the Veteran had 12 months and 15 days of unused benefits at the time of his election to use Chapter 33 benefits in October 2009. 

4. The Veteran, having not served for 36 complete months of active duty, is not entitled to the full statutory 36 months of eligibility for payment of VA educational benefits under Chapter 33. 





CONCLUSION OF LAW

Additional educational assistance benefits in excess of 12 months and 15 days under Chapter 33, Title 38 United States Code (known as the Post-9/11 GI Bill), based on claimed entitlement to a total of 36 months of benefits, is not warranted as a matter of law. 38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. §§ 21.4020, 21.7072, 21.9520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was awarded 28 months of entitlement under Chapter 30, Title 38 United States Code upon his initial application for educational assistance. He made an irrevocable election to transfer his entitlement under Chapter 33, and he contends, in essence, that he should have been awarded a full 36 months of entitlement under that regulation. The Veteran posited disagreement with the 12 months and 15 days awarded under Chapter 33 most recently, with his assertion being that an additional eight months should be awarded to total his overall entitlement to 36 months. He does not dispute that the 12 months and 15 days is incorrect if the understanding of entitlement is 28 months; rather, as he asserts a belief of entitlement to a full 36 months of educational benefits, it is his contention that he would have an additional eight months of benefits if such entitlement was recognized.  

The Veteran had active service from January 2005 to May 2007, which amounts to 28 months of active service. The reason for his separation was medical disability, it was not willful misconduct, and the discharge was categorized as honorable. 

The Veteran has educational entitlement under both educational programs (Chapter 30 and Chapter 33). The aggregate period for which any person may receive assistance under two or more of various educational assistance programs, including Chapters 30 and 33, may not exceed 48 months (or the part-time equivalent). 38 C.F.R. § 21.4020(a). Each of these individual programs of educational assistance, however, only permits 36 months of training. 38 C.F.R. §§ 21.7072 (36 months of full-time training under MGIB), 21.9550(a) (subject to the provisions of § 21.4020 and this section, an eligible individual is entitled to a maximum of 36 months of educational assistance, or its equivalent in part-time educational assistance, under 38 U.S.C.A. Chapter 33.). 

Nevertheless, an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C.A. Chapter 33, instead of educational assistance under the provisions of Chapter 30, will be limited to one month, or partial month, of entitlement under Chapter 33 for each month, or partial month, of unused entitlement under Chapter 30. 38 C.F.R. § 21.9550(b)(1).

As a general matter, individuals with 36 months or more of qualifying service are entitled to 36 months of assistance under Chapter 30/Chapter 33.  However, different rules apply to Veterans who do not complete their obligated period of service, and serve less than 36 months of continuous active duty service. In particular, an otherwise qualifying Veteran who is discharged or released from active duty for a service-connected disability, or for a disability not incurred as a result of willful misconduct, is entitled to one month of educational assistance benefits under Chapter 30/33 for each month of continuous active duty served as part of the obligated period of active duty. 38 U.S.C.A. § 3013(a)(2); 38 C.F.R. 
§ 21.7072(b)(1). Moreover, entitlement is counted in whole months. 38 C.F.R. 
§ 21.7072(b)(2). 

Thus, the law clearly establishes that the Veteran is entitled to one month of educational benefits for each complete month of active duty service. There is no question that the Veteran completed 28 full months of active duty. However, the Board finds the Veteran's contentions as to entitlement for additional payments as claimed are without merit.

The Board is bound in its decisions by applicable statutes enacted by Congress. Payments of monetary benefits from the Federal Treasury must be authorized by statute. See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994). In other words, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.

In October 2009, the Veteran elected to convert his remaining entitlement under Chapter 30 to Chapter 33. He was informed at that time that 12 months and 15 days of entitlement remained. As noted by the Board in its earlier remand, the issue is not as to if this remaining time is calculated correctly in light of 28 months of entitlement; rather, it is whether the Veteran should have an additional eight months of entitlement so that benefits under Chapter 33 totaled to 36 months. In his substantive appeal, the Veteran asserts that as he was removed from service due to a medical disability, that it was not his fault for not completing a 36-month enlistment and, in his belief, that the law should afford him the full 36 months of entitlement. 

Resolution of this matter does not involve a factual determination of fault, but rather a legal question involving the operation of law. The law provides that for Veterans who rendered less than 36 months of active service, to include those separated as due to non-misconduct disability like the Veteran, the entitlement to Chapter 33 benefits (as converted from Chapter 30 subsequent to an irrevocable election in October 2009) is paid based on the months of service actually rendered. The Veteran does not dispute that he rendered 28 months of active service, and it is on this basis that his award of 28 months of entitlement to educational benefits was made. 

The Veteran's underlying award of 28 months of total entitlement to educational benefits, and thus, the calculation of remaining entitlement to 12 months and 15 days as of October 2009, is correct as a matter of law. The claim for an additional eight months of entitlement must be denied. 




ORDER

Entitlement to additional educational assistance benefits in excess of 12 months and 15 days under Chapter 33, Title 38 United States Code (known as the Post-9/11 GI Bill) is denied. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


